                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 CONOR L. MCGEE,

        Plaintiff,                                             OPINION & ORDER
 v.
                                                             Case No. 18-cv-705-wmc
 OSHKOSH DEFENSE, LLC,
 WISCONSIN ECONOMIC
 DEVELOPMENT CORPORATION,
 STATE OF WISCONSIN, and
 OSHKOSH POLICE DEPARTMENT,

        Defendants.


       Pro se plaintiff Conor L. McGee filed this lawsuit against Oshkosh Defense, LLC,

the Wisconsin Economic Development Corporation (“WEDC”), the State of Wisconsin,

and the Oshkosh Police Department.           McGee invokes various claims against these

defendants, all of which appear to stem from McGee’s unsuccessful efforts to be hired by

Oshkosh Defense in 2017, and a search of McGee’s person conducted by the Oshkosh

Policy Department during one of his interviews at Oshkosh Defense. Specifically, McGee

claims that: (1) Oshkosh Defense and the WEDC violated his rights under the Americans

with Disabilities Act (“ADA”), 42 U.S.C. §§ 12131-12134, in failing to hire him; and (2)

all defendants violated his federal and state law rights by conspiring to steal his innovations

and inventions, sexually assaulting him, threatening him, retaliating against him, and

defaming him. Currently pending are motions to dismiss filed by Oshkosh Defense, the

WEDC, and the State of Wisconsin have moved to dismiss, and a motion for judgment on

the pleadings filed by the Oshkosh Police Department. (Dkt. ##15, 19, 22, 27.) For the

reasons that follow, the court will grant defendants’ motions to dismiss and for judgment

on the pleadings and direct entry of judgment in defendants’ favor.
                                 ALLEGATIONS OF FACT1

       Plaintiff Conor L. McGee names four defendants in this lawsuit: Oshkosh Defense,

LLC; the State of Wisconsin; the Wisconsin Economic Development Corporation; and the

Oshkosh Police Department. The allegations in his complaint are vague, disjointed, and

often interrupted by conclusory assertions about violations of his rights, but his claims arise

out of efforts to obtain employment with defendant Oshkosh Defense.

       McGee alleges that in April and October of 2017, he applied for the posted position

of Project Coordinator - Data Science at Oshkosh Defense. It is unclear what McGee

actually alleges happened during the first interview in April, but McGee at least alleges that

he not only failed to get the position, but the Oshkosh Police Department was called, which

led to the police confronting McGee. During that confrontation McGee claims that officers

harassed, illegally searched and abused him. Unfortunately, McGee has not provided any

facts about why the police were called during that interview, the names of the officers

actually who were involved, nor what exactly was the claimed basis for their search, if any.

McGee then apparently applied and was interviewed for the second job posting with

Oshkosh Defense in October 2017. McGee learned that he did not receive that position

on November 20, 2017.

       During both interview processes, McGee interacted with the Senior Director of

Product Support Engineering, Clint Herrick. McGee alleges during his various interactions

with Herrick related to his applications, Herrick: (1) made negative comments about

McGee’s physical disability; (2) made disparaging remarks about a birth defect; (3)



1
  The following factual summary is taken from plaintiff’s pleadings, when viewed in a light most
favorable to him.
                                              2
questioned whether McGee had worked in dangerous environments and referred to him as

a “mental health victim”; (4) requested that the Oshkosh Police Department search McGee

during the April 2017, interview; (5) gaslighted McGee by questioning his credibility and

sanity; (6) took credit for harming McGee; (7) prevented McGee from applying for

positions with Oshkosh Defense on other occasions; (8) threatened him; and (9) retaliated

against McGee.

       McGee claims that Oshkosh Defense discriminated against him on the basis of his

disability by failing to hire him and then mishandling and opposing his subsequent

complaint about its failure to hire him. McGee also claims that Oshkosh Defense stole his

technological inventions and innovations, conspired to sexually assault him, and engaged

in a propaganda war to discredit his name. Related to the theft of his inventions, McGee

further claims that Oshkosh Defense conspired with WEDC and the State of Wisconsin

to steal his inventions to create manufacturing jobs in Oshkosh and the State of Wisconsin.

Finally, related to his sexual assault claim, McGee claims that Oshkosh Defense conspired

with the Oshkosh Police Department and the State of Wisconsin to allow Oshkosh Police

Detective Jeremy Wilson and Chris Sell to “sexually assault, rape, stalk, threaten, and

abuse” McGee over “many years.” (Compl. (dkt. #1) ¶ 8.)2

       In his opposition briefing (dkt. ## 26, 34), McGee appears to attempt to allege

additional facts not discernable in his complaint, which although vague, includes that: (1)

he suffers from a birth defect, a broken collarbone, a qualified mental health disability, and

near-sightedness; (2) he was essentially an employee of the WEDC and the State of



2
 McGee also alleges that the same thing happened to another unidentified individual who is
currently incarcerated by the Wisconsin Department of Corrections (“DOC”).
                                              3
Wisconsin by virtue of these two entities stealing his intellectual property; (3) Oshkosh

Defense stole and patented his “original technical and technological inventions,

improvements, and enhancements”; (4) he was forced into sexual acts, and act of

prostitution by defendants; and (5) his father was involved in conspiring with the Oshkosh

Police Department to subject him to sexual slavery by having him involuntarily committed.

       McGee alleges that on May 25, 2018, he received a right to sue letter from the Equal

Employment Opportunity Commission (“EEOC”). McGee has not alleged who he named

in his EEOC Charge, nor has he alleged whether he filed a notice of claim against

defendants.




                                           OPINION

       To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a plaintiff must allege

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). In effect, this means that the complaint must indicate “factual

content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged” and “raise a right to relief above the speculative

level.” Twombly, 550 U.S. at 556. When “[e]valuating the sufficiency of the complaint,

[the court] construes it in the light most favorable to the non-moving party, accept[s] well-

[pled] facts as true, and draw[s] all inferences in [the plaintiff’s] favor.” Cincinnati Life Ins.

Co. v. Beyrer, 722 F.3d. 939, 946 (7th Cir. 2013).

       A motion for judgment on the pleadings under Federal Rule of Civil Procedure 12(c)

is reviewed under the same standard as Rule 12(b)(6), except that the court considers not

                                                4
only the complaint and referenced documents, but all pleadings, as well as documents that

are incorporated into any pleading by reference. Buchanan-Moore v. City of Milwaukee, 570

F.3d 824, 827 (7th Cir. 2009); United States v. Wood, 925 F.2d 1580, 1582 (7th Cir. 1991).

To succeed, “the moving party must demonstrate that there are no material issues of fact

to be resolved,” even with the court viewing all facts in the light most favorable to the

nonmoving party. N. Ind. Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452

(7th Cir. 1998). While the non-moving party’s factual allegations are generally accepted

as true in response to a 12(c) motion, “allegations in the form of legal conclusions are

insufficient to survive.” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014)

(citing McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 885 (7th Cir. 2012)).

       Here, each defendant moved separately for dismissal, at times on distinct grounds.

While the court will address each defendant’s motion separately, the court notes at the

outset, that McGee’s assertions and allegations related to the alleged conspiracy by the

defendants to both steal his intellectual property and inventions, as well as threaten, harass

and assault him are simply too implausible and lacking in specificity to pass muster under

the commonsense standard the court must use in evaluating whether a complaint satisfies

the pleading requirements described in Iqbal and Twombly. Indeed, McGee has alleged

precious few facts of any kind in his complaint, and as reflected above, the court could

discern only a handful. The balance of McGee’s complaint and opposition brief relate to

assertions and accusations that defendants have been conspiring against him for years in

numerous ways. Given the alleged breadth and egregiousness of this alleged conspiracy,

the court cannot deem his allegations plausible absent some, specific factual allegations

grounding his assertions in reality.

                                              5
       Oshkosh Defense cites to a decision from the Court of Appeals for the Seventh

Circuit that supports this conclusion. In Walton v. Walker, 364 F. App’x 256, 257 (7th

Cir. 2010), the court affirmed dismissal of a complaint in which a complaint set forth

“unsupported allegations that a wide variety of state and local officials over many months

conspired to violate” the plaintiff’s rights. Id. at 258. The court commented that “the

sheer size of the alleged conspiracy -- involving numerous agencies of state and local

government -- points in the direction of paranoid fantasy.” Id. at 257. McGee’s conspiracy-

related claims, all based on references to the theft of his unspecified innovations and

intellectual property and threats, harassment and assaults that seems to have plagued him

for years, are too far-fetched and vague (as to the basic who, what, where, when and how)

to avoid dismissal. Indeed, given that neither of McGee’s opposition briefs (dkt. ##26, 34)

suggests that he is able to allege any facts suggesting that these wide-ranging conspiracies

exist, much less that any named defendant engaged in a specific act in furtherance of the

conspiracy, confirms that dismissal of these broad claims is appropriate as failing to rise

above the speculative level. Regardless, even granting him the leniency this court affords

pro se litigants such as McGee, his varied claims must be dismissed on the grounds of

immunity and for failure to state a claim.




I.     Defendant Oshkosh Defense, LLC’s Motion to Dismiss (dkt. #15)

       Oshkosh Defense seeks dismissal of all of McGee’s claims against it, on the grounds

that his allegations do not support an ADA claim, nor any claim under Wisconsin law

related to intellectual property, assault or battery, or defamation.



                                              6
       A.     ADA claim

       “The ADA and Rehabilitation Act prohibit an employer from discriminating against

a qualified individual with a disability because of the disability.” Jackson v. City of Chic.,

414 F.3d 806, 810 (7th Cir. 2005) (quoting Silk v. City of Chic., 194 F.3d 788, 798 (7th

Cir. 1999)). Regardless of whether plaintiff’s claim is viewed as outright discrimination or

a failure-to-accommodate, he must allege that he is “disabled” under the ADA and that

with or without accommodation he could perform the job’s essential functions. See Hooper,

804 F.3d at 853 (citing Bunn v. Khoury Enters., Inc., 753 F.3d 676, 683 (7th Cir. 2014))

(identifying elements of discrimination claim as: being disabled under the ADA, qualified

to perform job’s essential functions, and termination because of the disability); E.E.O.C. v.

Sears, Roebuck & Co., 417 F.3d 789, 797 (7th Cir. 2005) (citing Hoffman v. Caterpillar, Inc.,

256 F.3d 568, 572 (7th Cir. 2001)) (identifying elements of failure-to-accommodate claim

as: being “a qualified individual with a disability”; employer knowledge of disability; and

the employer’s failure to accommodate the disability).

       In order to be such a “qualified individual,” an employee must also “satisf[y] the

prerequisites for the position” and be able to “perform the essential functions of the

position . . . with or without reasonable accommodation” at the time he was fired. Stern v.

St. Anthony’s Health Ctr., 788 F.3d 276, 285, 287 (7th Cir. 2015); see also Whitaker v. Wis.

Dept. of Health Servs., 849 F.3d 681, 684 (7th Cir. 2017) (explaining that an “otherwise

qualified” employee is one who “is capable of performing the ‘essential functions’ of the

job with or without a reasonable accommodation”); Nowak, 142 F.3d at 1003 (explaining

that the qualified individual determination “must be made as of the time of the

employment decision” (internal citation omitted)). Finally, plaintiff bears the burden of

                                              7
establishing that he was a qualified employee. Nowak, 142 F.3d 1003.

       Here, McGee’s allegations do not satisfy the first element of an ADA claim. While

he refers to himself as “disabled” and mentions both physical and mental disabilities,

McGee’s complaint fails to allege sufficient facts to infer that he would actually qualify

disabled as defined by the ADA. In his opposition brief, McGee does add additional

information about his condition, claiming that he suffers from a “congenital birth defect

and related symptoms,” he “sometimes” limps, was born with a broken collarbone, is near-

sighted and has a qualified mental health disability. (Pl. Opp’n Br. (dkt. #26) at 1, 5.) Yet

McGee has not paired these descriptions with any factual averments related to how his

physical and mental health challenges actually affected any major life activity. This dooms

his ADA claim.

       Oshkosh Defense points to a recent decision from the Court of Appeals for the

Seventh Circuit, Koty v. DuPage Cty., Ill., 900 F.3d 515, 519 (7th Cir. 2018), affirming the

district court’s dismissal of an ADA claim under similar allegations. Indeed, in Koty, the

plaintiff’s complaint actually contained more details about the alleged disability than

McGee does here, including that he had a femoral hip impingement with torn labrum and

other medical disabilities, and that the pain was aggravated by the vehicle his employer

assigned to him to drive. Id. Nevertheless, the Seventh Circuit affirmed the dismissal of

the ADA claim because the plaintiff had failed to allege that his injuries affected “any major

life activity.” Id. Given that McGee’s allegations -- drawn from both his complaint and

briefing -- are even less concrete, and McGee has included no details about how his physical

and mental health issues actually impact his life on a daily basis, his ADA claim fails at the

first element.

                                              8
       Even if McGee had cleared this first hurdle, Oshkosh Defense also points out that

McGee’s allegations do not satisfy the second element, requiring that he “is qualified to

perform the essential function of the job either with or without reasonable

accommodation.” Gogos v. AMS Mech. Sys., Inc., 737 F.3d 1170, 1172 (7th Cir. 2013).

Since McGee’s complaint provides no details about his desired position with Oshkosh

Defense, much less any allegations about his qualifications to perform the functions of that

position, his ADA claim fails at the second element as well.




       B.     Intellectual Property

       As for plaintiff’s claims that Oshkosh Defense stole his inventions and innovations,

using them to bring manufacturing jobs to the State of Wisconsin, many of these assertions

rise under his conspiracy claims that must be dismissed for reasons already explained above.

Moreover, to the extent McGee intended to pursue claims against Oshkosh Defense related

to the alleged theft of his intellectual property, they are also wholly lacking in any degree

of detail or context about what plaintiff’s inventions or innovations were or how Oshkosh

Defense used them to support a claim for relief. Nor does McGee allege to whom he

disclosed the details of his inventions and/or innovations, or by what artifice or other means

Oshkosh Defense purloined them for its own use.

       Similarly, to the extent that McGee might be pursuing a patent, copyright or

trademark infringement claim, his complaint does not support it since McGee has not

actually alleged that he owns or licenses any patents, trademarks or copyrights. Alloc, Inc.

v. Pergo, Inc., 572 F. Supp. 2d 1019, 1022 (E.D. Wis. 2008) (“The Patent Act provides that

only ‘[a] patentee shall have a remedy by civil action for infringement of his patent.’”)

                                              9
(citing 35 U.S.C. § 281); Design Basics, LLC v. Lexington Homes, Inc., 858 F.3d 1093, 1099

(7th Cir. 2018) (“To establish copyright infringement, a plaintiff must prove two

elements,” including “ownership of a valid copyright”); Packman v. Chicago Tribune, Co., 267

F.3d 628, 638 (7th Cir. 2001) (“To prevail on a Lanham Act claim, a plaintiff must

establish that . . . her mark is protectable.”). This failure alone precludes McGee from

stating a vialbe infringement claim.

       Similarly, plaintiff cannot maintain a claim for misappropriation of trade secrets.

Under the Wisconsin Uniform Trade Secrets Act, Wis. Stat. § 134.90 (2015-2016), “[t]o

qualify as a protectible trade secret, the [material]: (1) must be information such as a

formula, pattern, compilation, program, device, method, technique or process; (2) that has

independent economic value, available from only one source; and (3) is the subject of

reasonable efforts to maintain its secrecy.” ECT Int’l, Inc. v. Zwerlein, 228 Wis. 2d 343,

349, 597 N.W.2d 479 (Ct. App. 1999). To maintain a trade secrets claim, a plaintiff must

also “describe the subject matter of the trade secret with sufficient particularity to separate

it from matters of general knowledge in the trade or of special knowledge of those persons

who are skilled in the trade, and to permit the defendant [and the court] to ascertain at

least the boundaries within which the secret lies. Id. at 350 (citation omitted).

       McGee’s description of his innovations and inventions provides no such details; as

best the court can infer from his complaint and other submissions, his so-called

“innovations and/or inventions” may relate to improving products, and they were used to

increase manufacturing jobs. Setting aside his problematic lack of specificity about what

his trade secret may be, none of McGee’s filings suggest that he intended to, or attempted



                                              10
to, keep his ideas, innovations and/or inventions a secret. Accordingly, McGee cannot

maintain any claim related to Oshkosh Defense’s alleged misappropriation.




       C.     Assault and/or Battery

       McGee next claims that Oshkosh Defense is somehow implicated in the alleged

assault and battery he suffered at the hands of the Oshkosh Police Department.           In

Wisconsin, a battery, or assault and battery is a common law tort, defined as an intentional

contact with another that is unpermitted. Estate of Thurman v. City of Milwaukee, 197 F.

Supp. 2d 1141, 1152 (E.D. Wis. 2002) (citing McCluskey v. Steinhorst, 45 Wis. 2d 350,

357, 173 N.W.2d 148 (1970). McGee provides absolutely no details about the alleged

assaults and batteries. Instead, McGee alleges that during his April 2017 interview at the

Oshkosh Defense campus, someone at Oshkosh Defense requested that the Oshkosh Police

Department search his body. Yet McGee provides no details about who actually conducted

a search of his body, how it was conducted, or whether any Oshkosh Defense employee

was involved in that search. As such, he has failed to allege sufficient facts to permit an

inference that any Oshkosh Defense employee actually intended to touch McGee’s body

in an unpermitted manner.

       Oshkosh Defense’s position is that since McGee alleges that Oshkosh Defense

merely requested that police search him, McGee’s assault and battery claim fails as a matter

of law, citing to Meyer v. Briggs, 18 Wis. 2d 628, 631, 119 N.W.2d 354 (1963), in which

the Wisconsin Supreme Court affirmed the dismissal of an assault claim against the owners

of a roller rink who refused to allow individuals to enter their facility and then requested

that the police remove them from their property. The court is inclined to agree, especially

                                            11
since McGee’s response does not suggest that he may be able to provide more details of

the alleged assault that would preclude dismissal. Rather, McGee simply repeats that he

was subjected to torture, harassment, stalking and assault by certain unnamed police officers,

without alleging when those abuses happened, much less how any employee of Oshkosh

Defense was involved. (See dkt. #26, ¶¶ 4, 5, 9.) Accordingly, there is no basis for plaintiff

to proceed on a Wisconsin claim for assault and battery against Oshkosh Defense.




       D.     Defamation

       Finally, McGee’s defamation claim against Oshkosh Defense must be dismissed as

well. Under Wisconsin law, a defamation claim that does not involve a public figure must

allege three elements: (1) a false statement; (2) communicated by speech, conduct or in

writing to a person other than the person defamed; and (3) the communication is not

privileged and would tend to harm one’s reputation so as to lower him or her in the

estimation of the community or deter third persons from associating or dealing with him

or her. Amoroso v. Schuh, 278 F. Supp. 3d 1106, 1111-12 (W.D. Wis. 2017) (quoting In re

Storms, 2008 WI 56, ¶ 38, 309 Wis. 2d 704, 750 N.W.2d 739).

       While McGee claims that Oshkosh Defense “turn[ed] public opinion against” him,

“cast[ed] him in a specious light,” and “recast[ed] his injury in the mold of its aspersions,”

(Compl. (dkt. #1) ¶ 14), these assertions are too vague and conclusory to infer that any of

the necessary elements of a claim for defamation are met. More specifically, McGee has

not specified what statement Oshkosh Defense made that was false; he has not alleged how

Oshkosh Defense actually communicated it to another person; he has not identified who

the alleged other person is; and he has not explained how such a communication actually

                                             12
harmed him within the community. Accordingly, the court will dismiss this claim as well

and grant Oshkosh Defense’s motion to dismiss in its entirety.




II.    Defendant State of Wisconsin’s Motion to Dismiss (dkt. #19)

       Next, the State seeks dismissal of McGee’s claims because it is immune from suit

and because McGee’s complaint fails to state a claim against it. The court agrees on both

points and, thus, will grant the State’s motion as well.

       As an initial matter, states are immune from suits for monetary damages under 42

U.S.C. § 1983. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 66 (1989); Thomas v. Ill.,

697 F.3d 612, 613 (7th Cir. 2012) (“The suit is against a state and a state agency and

Congress did not abrogate the states’ sovereign immunity from suit under section 1983, as

it could have done.”). While the Eleventh Amendment does not bar damages suits against

state officials in their individual capacities, Kroll v. Bd. of Trustees of the Univ. of Ill., 934

F.2d 904, 907 (7th Cir. 1991), McGee has named no individual employees of the State of

Wisconsin as defendants. To the extent McGee seeks to pursue a claim for damages against

the State itself for alleged constitutional violations, the Eleventh Amendment bars his §

1983 claims again it.

       With respect to McGee’s claims that his innovations and inventions have been

stolen, the State also points out that it is immune from suit for such a claim. Indeed, the

State is immune from suit under either the Patent Act or the Lanham Act. See Fla Prepaid

Postsecondary Educ. Expense Bd. v. Coll. Sav. Bank, 527 U.S. 627, 647 (1999) (Patent Act

does not waive states’ sovereign immunity from private suits under the Eleventh

Amendment); Coll. Sav. Bank v. Fla Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666

                                               13
(1999) (same as to Lanham Act). The State of Wisconsin also enjoys sovereign immunity

from any claims of unfair competition or theft of intellectual property arising under

Wisconsin law. See Markovic v. Dep’t of Corr. of Wisconsin, No. 09-cv-42-bbc, 2009 WL

1293083, at *3-4 (W.D. Wis. Apr. 30, 2009) (“Plaintiffs’ claim that defendant Wisconsin

Department of Corrections violated Wis. Stat. § 100.18(1) is DISMISSED because that

defendant enjoys sovereign immunity.”)

       McGee’s only potentially remaining claims against the State in the face of an

Eleventh Amendment defense relate to his vague allegations of a larger conspiracy, which

requires dismissal for reasons already addressed above.        To elaborate slightly further,

McGee’s allegations cannot support a claim that the State was part of a conspiracy to

violate his constitutional rights, since a “conspiracy is not an independent basis of liability

in § 1983 actions.” Smith v. Gomez, 550 F.3d 613, 617 (7th Cir. 2008) (citing Cefalu v.

Village of Elk Grove, 211 F.3d 416, 423 (7th Cir. 2000)). Rather, to state a valid claim, a

plaintiff must allege some affirmative action on the part of each defendant that violated

his constitutional rights. Cefalu, 211 F.3d at 423. Moreover, conspiracy claims must be

plead with specificity and cannot rest on “vague” and “ill-defined” allegations. Ryan v.

Mary Immaculate Queen Ctr., 188 F.3d 857, 860 (7th Cir. 1999). Plaintiff may have used

the word “conspire” in his complaint, but as discussed earlier, he does not provide any

details as to how the State was actually involved in events that violated his constitutional

rights. Accordingly, he has failed to allege facts that would support a conspiracy claim

against the State under § 1983.

       As for the allegation that the State conspired with Oshkosh Defense, LLC, to

provide manufacturing jobs in Oshkosh, Wisconsin, with “illegally procured technology

                                              14
that is the property and invention of Plaintiff,” the defendant points out that plaintiff has

not alleged ownership of any intellectual property rights protected by the Patent Act or

Lanham Act. Similarly, he has not alleged what trade secret was appropriated under the

Wisconsin Uniform Trade Secrets Act, Wis. Stat. § 134.90, dooming this claim as well.

See ECT Int’l, Inc., 228 Wis. 2d at 350, 597 N.W.2d at 482 (“the party asserting a trade

secret [must] include with some specificity the nature of the trade secret”).

       To round out its arguments, the State addresses one last, possible theory McGee

may be attempting to pursue against it: that the police officers of the Oshkosh Police

Department are somehow agents of the State, and the State can be held liable for their

actions. Setting aside the problem that the Oshkosh Police Department is an arm of the

City of Oshkosh, not a sub-division of the State of Wisconsin, § 1983 does not recognize

respondeat superior. Rather, “liability does not attach unless the individual defendant

caused or participate in a constitutional violation.” Hildebrandt v. Illinois Dep’t of Natural

Res., 347 F.3d 1014, 1039 (7th Cir. 2003); see also Carpenter v. Vaughn, No. 09-c-1154,

2010 WL 420053, at *4 (E.D. Wis. Jan. 29, 2010) (State of Wisconsin not a proper party

to a § 1983 action due to Eleventh Amendment immunity and lack of respondeat superior

liability). In contrast, McGee has not alleged any facts that would implicate any State of

Wisconsin official who knew that Oshkosh police officers would or did violate McGee’s

constitutional rights. As McGee’s allegations do not support any cognizable claim against

the State, the court will also grant its motion to dismiss.




                                             15
III.   Defendant Wisconsin Economic Development Corporation (dkt. #22)

       Construed generously, it appears that McGee is pursuing state law claims for civil

conspiracy and conversion, and possibly an ADA claim, against defendant WEDC. WEDC

seeks dismissal because McGee failed to file a notice of claim, as required by Wis. Stat.

§ 893.80(1d) and because his allegations also fail to state a claim for an ADA violation.




       A.     Notice of Claim

       Wis. Stat. § 893.80(1d) requires a notice of claim and itemization of damages

prior to suing certain identified public entities as follows:

       (1d) Except as provided in subs. (1g), (1m), (1p) and (8), no action may be
       brought or maintained against any volunteer fire company …, political
       corporation, governmental subdivision or agency for acts done in their
       official capacity or in the course of their agency or employment upon a claim
       or cause of action unless:
               (a) Within 120 days after the happening of the event giving rise to
       the claim, written notice of the circumstances of the claim signed by the
       party, agent or attorney is served on the volunteer fire company, political
       corporation, governmental subdivision or agency and on the officer, official,
       agent or employee under s. 801.11. Failure to give the requisite notice shall
       not bar action on the claim if the fire company, corporation, subdivision or
       agency had actual notice of the claim and the claimant shows to the
       satisfaction of the court that the delay or failure to give the requisite notice
       has not been prejudicial to the defendant fire company, corporation,
       subdivision or agency or to the defendant officer, official, agent or employee;
       and
               (b) A claim containing the address of the claimant and an itemized
       statement of the relief sought is presented to the appropriate clerk or person
       who performs the duties of a clerk or secretary for the defendant fire
       company, corporation, subdivision or agency and the claim is disallowed.

Id.

       "Compliance with subsections (a) and (b) of § 893.80(1d) is mandatory to avoid

dismissal of a lawsuit. Vanstone v. Town of Delafield, 191 Wis. 2d 586, 530 N.W.2d 16 (Ct.


                                              16
App. 1995) (“Failure to comply with this statute constitutes grounds for dismissal of the

action.”); Casteel v. Baade, 167 Wis. 2d 1, 10, 481 N.W.2d 712 (1998) (failure to comply

with the requirements of § 893.80 deprives the court of competency); Snopek v. Lakeland

Med. Ctr., 223 Wis. 2d 288, 301, 588 N.W.2d 19 (1999) (“The notice of injury [or

circumstances] and notice of claim provisions of § 893.80[] are unambiguously stated in

the conjunctive; therefore, both provisions must be satisfied before the claimant may

commence the action against a governmental agency.”).

       WEDC argues that it qualifies as a “political corporation” covered by the notice of

claim statute based on the definition of this term adopted by the Wisconsin Supreme Court

in Rouse v. Theda Clark Med. Ctr., Inc., 2007 WI 87, ¶ 22, 302 Wis. 2d 358, 735 N.W.2d

30 (defined “political corporation” as “an entity created by the legislature that is authorized

to implement enactments of the legislature”). In Rouse, the Wisconsin Supreme Court

concluded that the University of Wisconsin Hospital & Clinics Authority (“UWHCA”)

was a political corporation for purposes of Wis. Stat. § 893.80, reasoning that the UWHCA

followed a statutory purpose of providing high-quality health care, the composition of the

board of directors was driven by statute, the voting members had to be either public

officials or appointed by public officials, there was a duty to enter into agreements with

the state, and the UWHCA had an obligation to update the state and provide the state

records upon request. Id. ¶¶ 26-33, Wis. 2d at 374-77, 735 N.W. 2d at 38-40.

       WEDC argues that it is identical to the UWHCA in all of the various ways the

Wisconsin Supreme Court found material in concluding that the UWHCA is a “political

corporation.” First, the Legislature explicitly stated in establishing the WEDC that it was

creating a “public body corporate and politic,” just like UWHCA. Compare Wis. Stat. §

                                              17
233.02(1) (creating the UWHCA, “a public body corporate and politic”) with Wis. Stat. §

238.02(1) (creating the WEDC, “which is a public body, corporate and politic”). Second,

just as the UWHCA is obligated to carry out its mission related to health care, Wis. Stat.

§ 233.04, the WEDC’s board is authorized to carry out its mission to “develop and

implement economic programs to provide business support and expertise and financial

assistance to companies that are investing and creating jobs in Wisconsin and to support

new business start-ups and business expansion and growth in Wisconsin.” Wis. Stat. §

238.03(1). Third, like the UWHCA, the WEDC’s board of directors are either public

officials appointed by public officials. Compare Wis. Stat. § 233.02(1) (describing makeup

of the UWHCA board of directors) with Wis. Stat. § 238.02(1)(setting forth WEDC’s

board composition requirements). Fourth, both entities must submit an annual report to

the Wisconsin Legislature identifying projects for the coming calendar year, as well as a

report for the previous fiscal year. Compare Wis. Stat. §§ 233.04(1), (9) (setting forth the

UWHCA’s reporting requirements) with Wis. Stat. § 238.07 (setting forth WEDC’s

reporting requirements).

       McGee does not respond to this argument, either by opposing WEDC’s

characterization of itself as a “political corporation,” or by suggesting that he filed a notice

of claim against the WEDC. Instead, he claims that the WEDC is a “shell corporation

designed to transfer liability from the state, for its illegal actions,” and thus all of his

arguments related to the State of Wisconsin apply to his claims against the WEDC. (Pl.

Br. at 3-4.) By failing to address WEDC’s notice of claim defense, however, McGee

effectively concedes its merit. Alioto v. Town of Lisbon, 651 F.3d 715, 721 (7th Cir. 2011)

(“litigant effectively abandons the litigation by not responding to alleged deficiencies in a

                                              18
motion to dismiss”) (citing Lekas v. Briley, 405 F.3d 602, 614 (7th Cir. ); Pettengill v.

Cameron, No. 17-cv-677-bbc, 2018 WL 1525724, at *3 (W.D. Wis. Mar. 28, 2018)

(plaintiff’s failure to oppose arguments in a motion to dismiss to avoid dismissal, and the

court is not obliged to raise them for him or her) (citing County of McHenry v. Ins. Co. of the

West, 438 F.3d 813, 819 (7th Cir. 2006)). As such, McGee cannot avoid dismissal of his

state law claims against the WEDC.




       B.     ADA Claim

       WEDC also argues that if the court were to infer that McGee is seeking to proceed

on an ADA claim against it, the claim should be dismissed for his failure to exhaust his

administrative remedies and because his claim is too conclusory to be allowed to proceed

under that statute. Starting with the exhaustion argument, before commencing a lawsuit

in federal court, a plaintiff is required to file a disability discrimination charge with the

EEOC and obtain a notice of right to sue from the EEOC.               42 U.S.C. § 12117(a)

(incorporating the exhaustion provisions from 42 U.S.C. § 2000e-5); Stepney v. Naperville

Sch. Dist. 203, 392 F.3d 236, 239 (7th Cir. 2004). Typically, a party not named as a

respondent to an EEOC charge may not be sued under the ADA, since the purpose of the

EEOC charge is to give the charged party notice of the charge and an opportunity for

informal resolution of the claim. See Tamayo v. Blagojevich, 526 F.3d 1074, 1089 (7th Cir.

2008) (citing Olsen v. Marshall & Ilsley Corp., 267 F.3d 597, 604 (7th Cir. 2001);

Schnellbaecher v. Baskin Clothing Co., 887 F.2d 124, 126 (7th Cir. 1989)).

       WEDC argues that since McGee failed to allege that he named it in his EEOC

charge, the WEDC may not be sued under the ADA. Since McGee chose not to respond

                                              19
to WEDC’s exhaustion argument, it, too, has been conceded. In any event, the court has

already concluded that McGee failed to state a claim under the ADA, since his allegations

do not support an inference that he is disabled as defined by the ADA, nor that he was

qualified to perform the requirements of the position he was seeking with a reasonable

accommodation. Accordingly, the court will grant WEDC’s motion to dismiss as well.




IV.    Defendant Oshkosh Police Department’s Motion for Judgment on the
       Pleadings (dkt. #27)

       Finally, the Oshkosh Police Department seeks judgment in its favor for several

reasons, including that dismissal of McGee’s claims against it are appropriate due to his

failure to file a notice of claim with respect to his state law claims, that the Oshkosh Police

Department is not a suable entity as for any claims McGee may be pursuing under 42

U.S.C. § 1983, and that McGee’s complaint does not implicate any other federal claim for

relief. Since the court agrees on all counts, it need not address any other grounds for

dismissal.




       A.     Notice of Claim

       Similar to the WEDC, the Oshkosh Police Department seeks dismissal on all of

McGee’s state law claims for his failure to comply with the applicable notice of claim

statute, Wis. Stat. § 893.80(1d). McGee does not dispute that he failed to follow the

requirements of § 893.80(1d), and instead raises various arguments pertaining to the

potential merit of his claims against the police department. However, the potential merit

of his claims against the police department has no bearing on whether he satisfied


                                              20
Wisconsin’s notice of claim requirements. Accordingly, since McGee does not dispute that

he failed to satisfy § 893.80(1d), his state law claims against the Oshkosh Police

Department must be dismissed.




       B.     Federal Claims Must be Dismissed

       Finally, McGee’s claim that the Oshkosh Police Department conspired to violate

his constitutional rights must also be dismissed. To start, the Oshkosh Police Department

is not a suable entity under § 1983. See Smith v. Knox County Jail, 666 F.3d 1037, 1040

(7th Cir. 2012). Even construing McGee’s claim to be against the City of Oshkosh, there

is no basis for McGee to proceed, since a claim against the city would need to challenge an

express or implied city policy or custom. See Monell v. Dep’t of Soc. Servs. Of City. Moreover,

to establish a policy or custom that would implicate the city, a plaintiff must allege: (1)

an express policy that, when enforced, causes a constitutional deprivation; (2) a widespread

practice that, while not authorized by written law or an express governmental policy, is so

permanent and well settled as to constitute a custom or usage with the force of law; or (3)

the constitutional injury was caused by a person with final policymaking authority. Id. at

691-94. McGee’s vague assertions that the police department engaged in a conspiracy to

sexually abuse and threaten him simply do not support a finding that this alleged

mistreatment was the product of a formal or informal policy or practice, nor that it occurred

at the direction of a policymaking authority working for the city.

       Assuming, for the sake of argument, that McGee is challenging a city policy

authorizing the police department to conspire against him, McGee’s allegations still cannot

support such a claim, since as explained above, he has not pled more than a bare allegation

                                              21
that a conspiracy existed. Ryan, 188 F.3d 859. Indeed, all McGee has done is (1) assert

the existence of a conspiracy and (2) reference an incident in April 2017 when Oshkosh

Defense called the police department and requested that police search him.

       Even accepting as true that someone from Oshkosh Defense called the police and

asked that McGee be searched, that fact does not support a finding that there was an

agreement between these two entities to violate McGee’s constitutional rights. Nor has

McGee responded with any argument or proposed factual allegations to the contrary.

Instead, he contends that the pleading standards set forth in Iqbal and Twombly do not

apply to his claims, but he is simply mistaken. Even as a pro se litigant, McGee must meet

some bare bones pleading requirement.       Haines v. Kerner, 404 U.S. 519, 520 (1972)

(explaining that pro se pleadings are held to "less stringent standards than formal pleadings

drafted by lawyers," but not relieved of those standards altogether).

       Since McGee’s complaint cannot support any other federal claim against the

Oshkosh Police Department, judgment in its favor is appropriate, and the court will grant

its motion for judgment on the pleadings as well.




                                          ORDER

       IT IS ORDERED that:

       (1)    Defendant Oshkosh Defense, LLC’s motion to dismiss (dkt. #15) is

              GRANTED.

       (2)    Defendant State of Wisconsin’s motion to dismiss (dkt. #19) is GRANTED.




                                             22
(3)   Defendant Wisconsin Economic Development Corporation’s motion to

      dismiss (dkt. #22) is GRANTED.

(4)   Defendant Oshkosh Police Department’s motion for judgment on the

      pleadings (dkt. #27) is GRANTED.

(5)   Plaintiff’s motions to stay deadlines (dkt. #41) and for preliminary

      injunction (dkt. #42) are DENIED AS MOOT.

(6)   The clerk of court is directed to enter judgment in defendants’ favor.

Entered this 30th day of September, 2019.

                                  BY THE COURT:

                                  /s/

                                  WILLIAM M. CONLEY
                                  District Judge




                                        23
